Citation Nr: 1001163	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-03 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than June 29, 2004 
for the reinstatement of dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





INTRODUCTION

The Veteran had active military service from April 1965 to 
March 1969.  The Veteran died in June 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which reinstated DIC benefits effective 
June 29, 2004.  


FINDINGS OF FACT

1.  The appellant married the Veteran in November 1969 and 
remained married to the Veteran until his death in June 1981.

2.  The Veteran died in a helicopter crash while on active 
duty, and the appellant began receiving DIC benefits as the 
Veteran's surviving spouse.

3.  The appellant married B.C.C. on January [redacted], 1982.  The 
DIC benefits she was receiving as the Veteran's surviving 
spouse were discontinued.

4.  The appellant was divorced from B.C.C. effective July [redacted], 
2000.

5.  On July 29, 2004, the RO received an informal claim 
requesting reinstatement of DIC benefits due to the 
termination of her marriage to B.C.C.




CONCLUSION OF LAW

An effective date earlier than June 29, 2004, for the grant 
of dependency and indemnity compensation (DIC) benefits is 
not warranted.  38 U.S.C.A. §§ 103 (d)(2)(A), 1310, 1311, 
5101, 5110 (l) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.55 
(a)(3), 3.155, 3.400(v)(4) (2000); Transportation Equity Act 
for the 21st Century, Pub. L. No. 105-178, § 8207, 112 Stat. 
107 (1998); Reinstatement of Benefits Eligibility Based Upon 
Terminated Marital Relationships, 64 Fed. Reg. 30,244 (1999); 
VAOPGCPREC 13-98 (Sept. 23, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

Here, the RO notified the appellant what was required to 
obtain an earlier effective date for reinstatement of her DIC 
benefits.  Specifically, in a November 2004 letter, the 
appellant was informed that if she provided evidence of an 
earlier request for reinstatement of DIC benefits, the RO 
would reconsider the decision to deny an earlier effective 
date.  Further, the appellant herself showed actual knowledge 
of what evidence was required to obtain an earlier effective 
date, when she asserted that she had contacted the St. Louis 
RO in January 2000, and therefore believed that her effective 
date for payment of DIC benefits should be back to 2000 
instead of 2004.  

It is noted that the appellant is challenging the initial 
effective date assigned following reinstatement of DIC 
benefits.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims held that in 
cases where benefits have been granted and an initial 
disability rating and effective date have been assigned, the 
typical claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id. at 490-91.

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The RO has 
obtained copies of all pertinent information and evidence in 
this claim, including marriage and death certificates and all 
correspondence received from the appellant in conjunction 
with this claim.  Significantly, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a proper 
disposition of this appeal.  Although the appellant contends 
that she contacted VA in January 2000 regarding the 
possibility of reinstatement of her DIC benefits, there is no 
report of contact in the claims file documenting this 
inquiry, and no indication that the normal procedure of 
documenting contacts with the RO in the claims file did not 
take place.  It is therefore the Board's conclusion that no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
 
Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  No duty to notify or assist has been unmet.

The appellant married the Veteran in November 1969.  The 
appellant and Veteran remained married until his death in 
June 1981.  Following the Veteran's death in a helicopter 
crash, the appellant began receiving DIC benefits as the 
Veteran's surviving spouse.

In March 1982, the appellant notified the RO that she had 
married B.C.C. on January [redacted], 1982.  Subsequently, the RO 
sent the appellant a letter informing her that the DIC 
benefits she was receiving as a surviving spouse would be 
discontinued because of her marriage to B.C.C. 

In June 2004, the appellant filed an informal claim 
requesting reinstatement of her DIC benefits as the Veteran's 
surviving spouse.  This was after her divorce from B.C.C., 
which was effective July [redacted], 2000.  In an action dated in 
November 2004, the RO granted entitlement to DIC benefits, 
effective June 29, 2004, the date of receipt of the 
appellant's informal claim for reinstatement.  The RO granted 
DIC benefits pursuant to 38 C.F.R. § 3.55 (a)(3), which 
provides that the remarriage of a surviving spouse will not 
bar the furnishing of or reinstatement of DIC benefits if the 
marriage is terminated by death, divorce, or annulment.

The appellant has appealed the RO's determination, contending 
that the effective date for the reinstatement of DIC benefits 
should be July [redacted], 2000, the date of her divorce from B.C.C.  
The appellant argues that she had contacted the VA Regional 
Office in January 2000, (prior to her divorce), and was 
rerouted to the St. Louis, Missouri RO, where she was 
informed that she was not eligible for reinstatement of DIC 
benefits in the event of divorce.  The appellant stated that 
it was not until July 2004 when she found out that she was 
eligible for reinstatement of DIC benefits.

The November 2004 award by the RO was based on legislation 
enacted in June 1998 which amended the law governing the 
reinstatement of DIC benefits.  See Transportation Equity Act 
for the 21st Century, Pub. L. No. 105-178, § 8207, 112 Stat. 
107, 495 (1998) (codified at 38 U.S.C.A. § 1311(e) (West 
Supp. 2000)) (the "new" law); see also VAOPGCPREC 13-98 
(Sept. 23, 1998).  That legislation removed a prior bar to 
reinstatement under circumstances where the surviving spouse 
of a veteran remarried, and the remarriage was later 
terminated.  The new law provides, in pertinent part, that:

	The remarriage of the surviving spouse of a 
veteran shall not bar the furnishing of [DIC] 
to such person as the surviving spouse of the 
veteran if the remarriage is terminated by 
death, divorce, or annulment unless the 
Secretary determines that the divorce or 
annulment was secured through fraud or 
collusion.

38 U.S.C.A. § 1311(e)(1).

For benefits based upon termination of remarriage of a 
surviving spouse by divorce, the effective date of the award 
shall be the date the divorce decree became final if the 
claim is filed within one year after that date; otherwise, 
the date of receipt of claim will be the effective date.  
Benefits are not payable unless the provisions of 38 C.F.R. 
§3.55(a), as applicable are met.  38 C.F.R. § 3.400 (v)(4).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2009).  The regulation which governs informal claims 
provides as follows: "(a) Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by [VA], from a claimant . . . may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought."  See 38 C.F.R. § 3.155.

The appellant was married to the Veteran at the time of his 
death in June 1981.  The appellant received DIC benefits as a 
surviving spouse until she married B.C.C. in 1982.  The 
appellant and B.C.C. divorced in July 2000.  In June 2004, 
the appellant filed a claim requesting that her DIC benefits 
be reinstated.  Entitlement to DIC was granted from June 29, 
2004, the date the RO received the appellant's claim.

Because the appellant remarried after the Veteran's death and 
she is seeking entitlement to benefits based upon the 
termination of the second marriage by divorce, the effective 
date of the benefits sought in this case is governed by 
38 C.F.R. § 3.400 (v)(4), which provides that the effective 
date for reinstatement of DIC benefits upon termination of 
the remarriage of a surviving spouse should be the date the 
divorce decree became final, if the claim is filed within one 
year after that date; otherwise, the date of receipt of claim 
will be the effective date.

On June 29, 2004, the appellant filed a written statement 
requesting reinstatement of the DIC benefits she had earlier 
received. The appellant's statement was received by the RO as 
an informal claim for benefits and is deemed to constitute an 
informal claim for entitlement to reinstated DIC benefits.  
See 38 C.F.R. § 3.155.  The Board has carefully reviewed the 
evidentiary record and finds the record does not contain any 
communication received from the appellant, dated prior to 
June 29, 2004, which reflects a desire to apply for 
reinstatement of DIC benefits.  Therefore, because the 
appellant's informal claim was received by the RO on June 29, 
2004, and there are no prior communications indicating a 
desire to apply for the benefit, June 29, 2004, is the 
earliest date from which the appellant's claim for 
reinstatement of DIC benefits can be granted.  See 38 
U.S.C.A. §§ 5110(a), (l) (West 2002); 38 C.F.R. § 3.400 
(v)(4) (2009).  Therefore, the Board finds that the current 
effective date, June 29, 2004, is proper under applicable law 
and regulation.

The Board has considered the appellant's argument that the 
effective date should be from July 2000 (the date appellant's 
divorce from B.C.C. was final).  She asserts that she 
inquired of VA in 2000 about reinstatement and was given 
incorrect advice, and that she was unaware that she could 
apply for reinstatement until 2004.  The Board is certainly 
sympathetic with the appellant because she claims to have 
been unaware of her rights.  However, the Board is bound by 
the law in its decisions and is without authority to grant 
benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 
(West 2002 & Supp. 2009); see Harvey v. Brown, 6 Vet. App. 
416 (1994).  As noted above, the current effective date, June 
24, 2004, is proper under applicable law.  See C.F.R. § 3.400 
(v)(4) (2009).

Therefore, based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
effective date earlier than June 29, 2004, for the grant of 
DIC benefits, and the benefit-of-the-doubt doctrine is not 
for application. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than June 29, 2004, 
for the reinstatement of DIC benefits is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


